Citation Nr: 0514935	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-16 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962, and again from November 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD.  A notice of disagreement (NOD) was received by VA in 
June 2003.  A statement of the case (SOC) was issued in 
April 2004.  The substantive appeal (VA Form 9), was received 
in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement from the veteran in February 2005, he 
indicated that he wanted a personal hearing.  In May 2005, 
the Board sent him a letter, requesting he clarify his 
hearing request.  He responded that same month, indicating 
that he wanted to attend a hearing before a Veterans Law 
Judge at the RO, (commonly referred to as a Travel Board 
hearing).  The veteran has a right to such a hearing.  38 
U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2004).  Therefore, a Travel Board hearing should be 
scheduled for him pursuant to 38 C.F.R. § 20.704 (2004).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



